DETAILED ACTION
	Claims 1 – 20 have been presented for examination.
	Claims 1 – 20 are rejected.
	The office action is in response to submission of the application on 17-OCT-2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e. an abstract idea) without significantly more.

Claims 1, 19 and 20 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical calculation. Specifically, the limitations:
partitioning the multibody system into a plurality of subsystems, wherein the multibody system comprises bilateral and unilateral constraints, and wherein a set of interfaces that couple at least two of the subsystems is defined; and
Comprising bilateral and unilateral constraints is completed by performing a mathematical calculation as defined in ¶[0036] of the specification. “Bilateral constraints typically model joints, articulations and actuators, while unilateral constraints are necessary to represent direct contact interactions between rigid bodies. Bilateral constraints can also have bounds that introduce further inequalities into the formulation.” The bilateral and unilateral constraints are the mathematical calculation.

at each time step of a plurality of time steps, each time step comprising at least one iteration,
Comprising at least one iteration furthers the calculation as found in ¶[0044] of the specification. “While only a few coupling iterations may be needed to identify the active constraints (e.g., detaching and sliding of contacts), a solution can likewise be obtained in one iteration if the set of active constraints does not change from the previous times step.” The calculation is not applied and merely a model furthering the iterations of active constraints. The time step is a mathematical calculation. 

determining an index set that identifies a set of active constraints in the plurality of subsystems, wherein the set of active constraints is usable in a formulation of dynamic equations for the set of interfaces;
Determining an index set that identifies a set of active constraints is usable in a formulation of dynamic equations as found in ¶[0043] of the specification. “Although the constraint forces can be solved by a direct method, that formulation only takes into account the dynamics of the bodies directly connected at the interface, thus ignoring the internal dynamics of each subsystem while solving for the interface constraints.” The set of active constraints is usable in a formulation of dynamic equations is a mathematical calculation.

at each interface of the set of interfaces, computing an effective mass that accounts for at least a subset of bodies of the plurality of subsystems and for at least a portion of a topology and of a interconnectivity structure between the bodies of the plurality of subsystems;
Computing an effective mass that accounts for at least a subset of bodies and for at least a portion of a topology and of a interconnectivity structure between the bodies as found in ¶[0045] of the specification. “In accordance with embodiments of the methods described herein, the effective mass computation of a subsystem takes into account all bodies of that subsystem, not only the bodies that are directly at the interface. The complete topology and interconnectivity structure between the bodies are also taken into account.” The effective mass, portion of a topology and a interconnectivity structure between the bodies are the mathematical calculation.

solving the dynamic equations of each interface of the set of interfaces, and computing at least one interface impulse for each interface using the effective mass; and
Solving the dynamic equations of each interface and computing at least one interface impulse is found in ¶[0051] of the specification. “At each time step of a given simulation, the subsystem and interface constraint impulses are alternately solved, leading to the identification of the active constraints. By using the correct active constraints in the computation of the effective mass of subsystems within the interface solve, an exact solution can be directly obtained.” The internal impulse is the mathematical calculation.

solving dynamic equations of each of the plurality of subsystems to obtain a plurality of internal impulses.
Solving dynamic equations to obtain a plurality of internal impulses can be found in ¶[0103] of the specification. “In accordance with embodiments described herein, the interface dynamics are formulated using the Schur method, so that the internal dynamics of the subsystem is taken into account when solving the interface impulse 
    PNG
    media_image1.png
    28
    23
    media_image1.png
    Greyscale
. This is equivalent to substituting the solution of the internal impulses 
    PNG
    media_image1.png
    28
    23
    media_image1.png
    Greyscale
 from Eq. (15) into Eq. (16).” The internal impulses are the mathematical calculation.
Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?

The claim does not specify how the characteristics of “a physics-based simulator with a processor and memory” are being applied. MPEP § 2106.05(f) Mere Instructions to Apply an Exception have found that amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or generic components that do not utilize practical application. 
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration. 
The claim is direct to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, the judicial exception is not integrated into a practical application. The additional elements in the claim amounts to no more than the generic components that are used in a judicial exception to particular technological environment.
The same analysis applies here in 2B, generic components that are used in a judicial exception to a particular technological environment cannot integrate an abstract idea into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 2 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?


wherein at the computing the effective mass, the effective mass accounts for all bodies of the plurality of subsystems, a complete topology, and a complete interconnectivity structure between the bodies of the plurality of subsystems
Computing an effective mass that accounts for at least a subset of bodies and for at least a portion of a topology and of a interconnectivity structure between the bodies as found in ¶[0045] of the specification. “In accordance with embodiments of the methods described herein, the effective mass computation of a subsystem takes into account all bodies of that subsystem, not only the bodies that are directly at the interface. The complete topology and interconnectivity structure between the bodies are also taken into account.” The effective mass, portion of a topology and a interconnectivity structure between the bodies are the mathematical calculation
Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No additional elements are recited. 
	The claim is directed to an abstract idea.

	Step 2B: Claim provides to an Inventive Concept?
	As discussed with respects to Step 2A, no additional element are provided. The same analysis applies here in 2B, no additional elements are provided and therefore no 
	The claim is ineligible.
	
Claim 3, 4, 5 and 9 (Statutory Category – Process)
	Step 2A – Prong 1: Judicial Exception Recited?
	Yes, the claim recites performing a mathematical calculation.  
	Thus, the claim recited a mathematical concept.

	Step 2A – Prong 2: Integrated into a Practical Application?
	The claim recites the additional elements of outputting a sequence on a display, solved in parallel, Schur complement method and identifying one or more indices, specifically:
	Claim 3: wherein the simulating further comprises outputting a sequence of images for display, the sequence of images reflecting simulated positions and orientations of objects of the multibody system for at least a subset of the plurality of time steps
	Claim 4: wherein at least one of the plurality of subsystems is solved in parallel with at least one other of the plurality of subsystems by the at least one processor, at each time step
Claim 5: wherein a Schur complement method is used in the formulation of dynamic equations for the set of interfaces
Claim 9: wherein the simulating further comprises identifying one or more indices for the set of active constraints, and generating at least one index set of internal subsystem constraints for computing the effective mass at each interface

	The claim does not specify how the outputting a sequence on a display, solved in parallel, Schur complement method and identifying one or more indices are obtained. These could merely be observations of outputting, solved, Schur and identifying within the simulation. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary information to be insignificant extra-solution activity.
	The additional elements have been considered both individually and as an ordered combination in the significantly more consideration. 
	The claim is directed to an abstract idea.

	Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, no additional elements in the claim amount to no more than insignificant extra-solution activity.
	The same analysis applies here in 2B, insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
	The claim is ineligible.

Claim 6 (Statutory Category – Process)
	Step 2A – Prong 1: Judicial Exception Recited?
	Yes, the claim recites performing a mathematical calculation. Specifically, the limitations: 
	further comprising using a Schur complement method in the formulation of dynamic equations for the set of interfaces
	Comprising using a Schur complement method in the formulation of dynamic equations is found in ¶[103] of the specification. “In accordance with embodiments described herein, the interface dynamics are formulated using the Schur complement method, so that the internal dynamics of the subsystems is taken into account when solving for the interface impulses 
    PNG
    media_image2.png
    29
    22
    media_image2.png
    Greyscale
.” The formulation of dynamic equations is the mathematical calculation.

computing the effective mass at each interface of the set of interfaces by forming the inverse effective mass of each of the plurality of subsystems; and
Computing the effective mass at each interface by forming the inverse effective mass is found in ¶[0111] of the specification. “The Schur complement of the interface variables are computed by forming the effective inverse mass of each subsystem using only the variables (i.e., matrix rows and columns) that correspond to the free index set.” The forming the inverse effect mass is the mathematical calculation.
Thus, the claim recited a mathematical concept.

	Step 2A – Prong 2: Integrated into a Practical Application?
	The claim recites the additional elements of solving of interface impulse, specifically: 
solving for the at least one interface impulse.

The claim does not specify how the interface impulse is obtained. These could merely be observations on how to solve for the impulse. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary solving of interface impulse to be insignificant extra-solution activity. 
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
	The claim is directed to an abstract idea.

	Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional elements in the claim amount to no more than insignificant extra-solution activity. 
	The same analysis applies here in 2B, insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide and inventive concept in Step 2B. 
	The claim is ineligible.

Claim 7 and 8 (Statutory Category – Process)
	Step 2A – Prong 1: Judicial Exception Recited?
	Yes, the claim recites performing a mathematical calculation.
Thus, the claim recited a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
	The claim recites the additional elements of mere data gathering, specifically: 
Claim 7: wherein for each time step over the at least one iteration thereof, the solving for the at least one interface impulse and the solving each of the plurality of subsystems are alternatingly performed
Claim 8: wherein at least one of the solvers selected from the following group is used to solve for the at least one interface impulse: block principal pivoting, projected Gauss-Seidel with subspace minimization


The claim does not specify how solving for at least one interface impulse, the block principal pivoting and projected Gauss-Seidel with subspace minimization is obtained. These could merely be observations on how to solve for the interface impulse, the block principal pivoting and projected Gauss-Seidel with subspace minimization. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary solving of interface impulse, the block principal pivoting and projected Gauss-Seidel with subspace minimization to be insignificant extra-solution activity. 
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
	The claim is directed to an abstract idea.

	Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional elements in the claim amount to no more than insignificant extra-solution activity. 
	The same analysis applies here in 2B, insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide and inventive concept in Step 2B. 
	The claim is ineligible.

Claim 10 (Statutory Category – Process)
	Step 2A – Prong 1: Judicial Exception Recited?
	Yes, the claim recites performing a mathematical calculation. Specifically, the limitations: 
generating one or more new index sets of internal subsystem constraints;
Generating a new index sets of internal subsystems constraints can be found in ¶[0115] of the specification. “At 512, new index sets 
    PNG
    media_image3.png
    24
    23
    media_image3.png
    Greyscale
 are updated based on the new impulses. Newly active constraints are added, and newly tight constraints are removed.” The new index sets are the mathematical calculation.
Thus, the claim recited a mathematical concept.

	Step 2A – Prong 2: Integrated into a Practical Application?
	The claim recites the additional elements of mere data gathering, specifically: 
wherein at the iteration, one or more index sets generated in a previous iteration are used to compute the effective mass at the plurality of interfaces


The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.	
The claim is directed to an abstract idea.
	
Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional elements in the claim amount to no more than insignificant extra-solution activity. 
	The same analysis applies here in 2B, insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide and inventive concept in Step 2B. 
	The claim is ineligible.

Claim 11 (Statutory Category – Process)
	Step 2A – Prong 1: Judicial Exception Recited?
	Yes, the claim recites performing a mathematical calculation.
Thus, the claim recited a mathematical concept.

	Step 2A – Prong 2: Integrated into a Practical Application?

wherein for a given time step, the solving each interface and the solving each of the plurality of subsystems terminate when the new index sets are unchanged from the one or more index sets generated in the previous iteration

The claim does not specify how solving each interface and terminating when the new index sets are unchanged is obtained. These could merely be observations on how to solve and terminate the new index sets of each interface. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary information to be insignificant extra-solution activity. 
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.	
	The claim is directed to an abstract idea.

	Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional elements in the claim amount to no more than insignificant extra-solution activity. 
	The same analysis applies here in 2B, insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide and inventive concept in Step 2B. 
	The claim is ineligible.

Claim 12, 13 and 14 (Statutory Category – Process)
	Step 2A – Prong 1: Judicial Exception Recited?
	Yes, the claim recites performing a mathematical calculation.
Thus, the claim recited a mathematical concept.

	Step 2A – Prong 2: Integrated into a Practical Application?
	The claim recites the additional elements of mere data gathering, specifically: 
Claim 12: wherein the partitioning the multibody system into a plurality of subsystems comprises executing a minimum degree partitioning method
Claim 13: wherein the partitioning the multibody system into a plurality of subsystems is performed using semantic partitioning
Claim 14: wherein the multibody system comprises a stiff multibody system

The claim does not specify how executing a minimum degree, performing semantic partitioning and comprising a stiff multibody system is obtained. These could merely be observations on how to execute, perform and comprise the multibody system. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary information to be insignificant extra-solution activity. 
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.	
	The claim is directed to an abstract idea.

	Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional elements in the claim amount to no more than insignificant extra-solution activity. 
	The same analysis applies here in 2B, insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide and inventive concept in Step 2B. 
	The claim is ineligible.

Claim 15, 16, 17 and 18 (Statutory Category – Process)
	Step 2A – Prong 1: Judicial Exception Recited?
	Yes, the claim recites performing a mathematical calculation.
Thus, the claim recited a mathematical concept.

	Step 2A – Prong 2: Integrated into a Practical Application?
	The claim recites the additional elements of mere data gathering, specifically: 
Claim 15: wherein the simulation of the multibody systems is performed by the physics-based simulator for an equipment training simulation
Claim 16: wherein the simulation of the multibody systems is performed by the physics-based simulator for a robotics simulation
Claim 17: wherein the simulation of the multibody systems is performed by the physics-based simulator for a virtual reality application
Claim 18: wherein the simulation of the multibody systems is performed by the physics-based simulator for an engineering design application


The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.	
	The claim is directed to an abstract idea.

	Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional elements in the claim amount to no more than insignificant extra-solution activity. 
	The same analysis applies here in 2B, insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide and inventive concept in Step 2B. 
	The claim is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4 and 7 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over 
Naudet et al., United States Publication 2009/0228244 A1 (hereinafter ‘Naudet’) in view of
Tonge et al., United States Patent Number 7,079,145 B2 (hereinafter ‘Tonge’).

Referring to Claim 1, 19 and 20, taking claim 1 as exemplary: A computer-implemented method for executing a simulation of a multibody system, the method comprising:
Naudet teaches “([¶0092] “a model for the dynamics of the system is obtained e.g. by obtaining the Hamiltonian formulation of the equation of motion, which express the time derivatives of the generalized co-ordinates and the conjugated canonical momenta.”) 
Naudet teaches “at each interface of the set of interfaces, computing an effective mass that accounts for at least a subset of bodies of the plurality of subsystems and for at least a portion of a topology and of an interconnectivity structure between the bodies of the plurality of subsystems;” ([¶0051 and 0065] “…algorithms for the forward dynamics of constrained mechanical multibody systems… Typically, for closed loop mechanical multibody systems, the topology is studied… The present invention can also be used for such systems combining constrained mechanical multibody subsystems… these systems are divided into the constrained subsystem…” and “The momentum vector of a rigid body is defined as … wherein MK is the mass of body K and ΩK is its spatial velocity. The articulated momentum vector of a body is the sum of the momentum vector of that body and of all outboard bodies reduced to it.”) 
Naudet teaches “solving the dynamic equations of each interface of the set of interfaces, and ([¶0052] “The multibody system may be a number of rigid bodies connected by joints or may be a number of free bodies, e.g. in contact with each other, or a combination thereof. The types of joints used in systems comprising connected bodies is not limiting the present invention.”) Examiner notes: Effective mass is a combination of bilateral and unilateral constraints, bilateral constraints are model joints and unilateral is contact information between rigid bodies.
Naudet teaches “solving dynamic equations of each of the plurality of subsystems ([0094] “the parameters needed to perform the calculations are provided… Other parameters that may be provided are the forces and torques that are applied on the system, such as e.g. gravity and actuation. Providing these parameters will allow determining the dynamics of the constrained mechanical multibody system.”) 

Naudet does not appear to explicitly disclose
using a physics-based simulator comprising at least one processor and memory, simulating the multibody system, wherein the simulating comprises:

at each time step of a plurality of time steps, each time step comprising at least one iteration
determining an index set that identifies a set of active constraints in the plurality of subsystems…
...computing at least one interface impulse for each interface…
…to obtain a plurality of internal impulses

However, Tonge teaches “using a physics-based simulator comprising at least one processor and memory, simulating the multibody system, wherein the simulating comprises:” ([column 6, lines 18 – 23] “The present invention succeeds where all previous approaches to the real-time animation of physics-based interactions between rigid bodies have failed. In one aspect, the present invention provides a method of operating a display system having a display, a processing unit and a memory.”)
Tonge teaches “partitioning the multibody system into a plurality of subsystems, wherein the multibody system comprises bilateral and unilateral constraints, and wherein a set of interfaces that couple at least two of the subsystems is defined; and” ([column 10, lines 57 – 66] “Calculating the motion of objects, such as rigid bodies, subject to bilateral constraints (e.g. joints, etc.) as well as unilateral constraints (e.g., fiction, gravity, etc.) is one of the most time consuming, resource demanding, and intellectually challenging aspects of real-time, physics-based animations… As noted above, a collection (one or more) of rigid bodies (moving or at rest) and a collection of forces acting upon the rigid bodies…”)
Tonge teaches “at each time step of a plurality of time steps, each time step comprising at least one iteration,” ([column 16, lines 49 – 60] “In real-time animations such as computer games, it is important that the computation of each animation frame (i.e., time step) take the same amount of time… Instead, each of these exemplary methods uses a fixed (maximum) number of outer loop iterative steps, as defined by the value of “numIterations.”)
Tonge teaches “determining an index set that identifies a set of active constraints in the plurality of subsystems,” ([column 4, lines 42 – 54] “Unfortunately, contemporary physics engines have significant limitations as to the number of objects in an animated scene, and more particularly, the number of active (i.e. moving or interacting) objects… As noted above, a constraint is a restriction on the possible movement or interaction of an object (e.g., a door hinge, a knee joint, a dog on a leash). Increasing complexity of terrain geometry greatly increases the difficulty of simulating object interactions with the terrain.”) Examiner notes: Terrain is a representation of the interface.
Tonge teaches “computing at least one interface impulse for each interface” ([column 6, lines 60 – 67] “the present invention provides a computational method for resolving a Linear Complementarity Problem (LCP) derived from a data set. The data set is defined in relation to a plurality of rigid bodies and one or more constraints defining limitations upon the motion of the rigid bodies.”) 
Tonge teaches “to obtain a plurality of internal impulses” ([column 7, lines 19 – 27] “the present invention provides a computational method solving a Linear Complementarity Problem (LCP) derived from a data set. The data set is related to a plurality of dynamically interacting rigid bodies and a plurality of constraints defining limitations on the motion of the plurality of rigid bodies…”)
As per the non-exemplary claims 19 and 20, these claims have similar limitations and are rejected based on the reasons given above.

Naudet and Tonge are analogous art because they are from the same field of endeavor, systems and methods for visualizing, simulating or predicting motion of mechanical systems comprising multiple bodies and a method and program for realistically animating the motion and interaction of rigid bodies in a display system.
Before the effective filling date of the invention, it would have been obvious to a person ordinary skill in the art to have combined the using software implementing methods for simulating or predicting such motion and games which require simulation or prediction of multibody movements for realistic display purposes as disclosed by Naudet by applications within conventional display systems, as well as within recently proposed systems incorporating a hardware-based physics processing unit as disclosed by Tonge.
The suggestion/motivation for doing so would have been to determine or simulate motion of a multibody system as disclosed by Naudet ¶[0051] “The present invention allows an efficient determination or simulation of the motion of constrained mechanical multibody systems. Determination of motion may be simulation, prediction or visualization of motion.”
Therefore, it would have been obvious to combine Naudet with Tonge for systems and methods for visualizing, simulating or predicting motion of mechanical systems comprising multiple bodies and a method and program for realistically animating the motion and interaction of rigid bodies in a display system to obtain the invention as specified in Claims 1, 19 and 20.

Regarding Claim 2: The method of claim 1, Naudet teaches “wherein at the computing the effective mass, the effective mass accounts for all bodies of the plurality of subsystems, a complete topology, and a complete interconnectivity structure between the bodies of the plurality of subsystems.” ([0036 – 0037] “It is furthermore also an advantage of the present invention that the method for closed loop mechanical systems also can be used for open loop mechanical systems by selecting specific values for certain parameters in the simulation method and system. It is also an advantage of the present invention that it can  be used for calculating for forward dynamics of a mechanical system, studying an impact on a mechanical system and studying the contact between different bodies, as bodies in contact can be treated as a multibody system with changing topology.”) 

Regarding claim 3: The method of claim 1, Tonge teaches “wherein the simulating further comprises outputting a sequence of images for display, the sequence of images reflecting simulated positions and orientations of objects of the multibody  ([column 21, lines 31 – 42] “System parameters may include, as examples, the size and position of a plurality of objects in an animation to be displayed, as well as their initial respective velocity, if any, and forces acting on one or more of the plurality of objects… Following initialization, the process of displaying real-time, physics-based animation continues with incrementing the time step.”)

Regarding claim 4: The method of claim 1, Tonge teaches “wherein at least one of the plurality of subsystems is solved in parallel with at least one other of the plurality of subsystems by the at least one processor, at each time step.” ([column 16, lines 41 – 47] “Within the context of the working example, this final refinement of the computational method allows LCP resolution using only 52 floating points operations (“flops”) per constraint, per iteration. Furthermore, many of these flops may be executed in parallel, where appropriate hardware is provided.”)

Regarding claim 7: The method of claim 6, Tonge teaches “wherein for each time step over the at least one iteration thereof, the solving for the at least one interface impulse and the solving each of the plurality of subsystems are alternatingly performed.” ([column 21, lines 54 – 60] “Typically, main application 4 will provide an initial object data array and constraint data array. This data will be integrated by operation of the main application and/or the physics engine to create a corresponding set of Jacobians, calculate the mass and inertia matrix, system matrix, and related constituent data components, including forces initially acting upon objects in the world space.”) 

Regarding claim 8: The method of claim 6, Tonge teaches “wherein at least one of the solvers selected from the following group is used to solve for the at least one interface impulse: block principal pivoting,” ([column 4, lines 30 – 41] “Of necessity, physics engines include a rigid body dynamics engine adapted to calculate the movement of rigid bodies within an animation. As will be appreciated by those of ordinary skill in the art, a rigid body dynamics engine will typically from one aspect of a larger physics engine. The exact programming and/or resource boundaries between the rigid body dynamics engine and other effects engines…”)
Tonge teaches “projected Gauss-Seidel with subspace minimization.” ([column 12, lines 7 – 21] “data refinement may be used in several exemplary embodiments to progressively refine a more general computational method applicable to LCPs into a computational method applicable to LCPs into a computational methodology adapted to the efficient resolution of rigid body dynamics. Accordingly, the present invention is described in some additional detail below within the context of a projected Gauss-Seidel LCP solver…”) 

Regarding claim 9: The method of claim 1, Tonge teaches “wherein the simulating further comprises identifying one or more indices for the set of active constraints, and generating at least one index set of internal subsystem constraints for ([column 4, lines 5 – 20] “In contrast, games designed using physics-based approaches start with the opposite point of view, namely objects initially have complete freedom of motion. The game designer then, for example, designs a solid environment and adds a constraint that objects can still move with complete freedom, except that they must not fall through the solid environment.”) 

Regarding claim 10: The method of claim 9, wherein the simulating further comprises, for each iteration of the at least one iteration:
Tonge teaches “generating one or more new index sets of internal subsystem constraints;” ([column 2, lines 54 – 67] “The terms “internal” and “external” are used to generally differentiate between various memories in relation to the other computational components in a system… an internal memory will typically be co-located on the same chip as related computational component(s)…”)
Tonge teaches “wherein at the iteration, one or more index sets generated in a previous iteration are used to compute the effective mass at the plurality of interfaces.” ([column 3, lines 1 – 14] “Main program 4 typically uses one or more Application Programming Interfaces (APIs) to access blocks of specialty software associated with various program functions… The term “call” as variously used hereafter broadly describes an interaction by which one piece of software causes the retrieval, storage, indexing, update, execution, etc., of another piece of software.” Examiner notes: The effective mass of a subsystem at an interface is governed by the mass properties of the bodies of the subsystem, the active constraints in the subsystem, 

Regarding claim 11: The method of claim 10, Tonge teaches “wherein for a given time step, the solving each interface and the solving each of the plurality of subsystems terminate when the new index sets are unchanged from the one or more index sets generated in the previous iteration.” ([column 8, lines 50 – 67] “Each one of the 3m candidate solutions may be assigned a unique label by specifying which of the three conditions hold for each of the m row constraints…. Such a unique label defined an active set. Active set methods are similar to the naïve method described earlier in that they test selected candidate solutions from the collection of 3m candidate solutions until a solution is found. At each step, active set computational methods use the label associated with the “current” candidate solution under consideration to determine which candidate solution to test next.” Examiner notes: Index set is a subset of indices labeling the active constraints.

Regarding claim 12: The method of claim 1, Tonge teaches “wherein the partitioning the multibody system into a plurality of subsystems comprises executing a minimum degree partitioning method.” ([column 12, lines 22 – 42] “a problem addressed by the present invention is one of accurately predicting or modeling the position and motion of “n” bodies, where one or more of the bodies have “m” degrees of freedom limited by constraints… this problem and its constituent data components may be expressed as a collection of matrix arranged “row constraints,” where each joint or contact defines a constraint connection (i.e., relating) two objects.”) Examiner notes: The minimum degree partitioning starts forming groups of body that has the fewest connections with the others (i.e., it has the minimum degree).

Regarding claim 13: The method of claim 1, Naudet teaches “wherein the partitioning the multibody system into a plurality of subsystems is performed using semantic partitioning.” (¶[0114] “The equations may be based on an arbitrary selection of the dependent bodies of the constrained multibody system… When the equations are calculated at run time, first information is obtained of the topology of the system, the kind of joints, the mass, inertia and geometrical properties of the multibody system.”)

Regarding claim 14: The method of claim 1, Tonge teaches “wherein the multibody system comprises a stiff multibody system.” ([column 1, lines 32 – 35] “The term “rigid body” is used to describe animated objects that do not deform. They are said to be stiff even when colliding with other objects or with the environment defined by the animations.”) 

Regarding claim 15: The method of claim 1, Tonge teaches “wherein the simulation of the multibody systems is performed by the physics-based simulator for an equipment training simulation.” ([column 1, lines 19 – 31] “Physics-based “animations” and “simulations” (hereafter these terms are using interchangeably regardless of application, specific method of display, or means of communicating related physics-based data)… Such animations are useful in a range of applications including… scientific simulations…”)

Regarding claim 16: The method of claim 1, Tonge teaches “wherein the simulation of the multibody systems is performed by the physics-based simulator for a robotics simulation.” ([column 1, lines 19 – 31] “Physics-based “animations” and “simulations” (hereafter these terms are using interchangeably regardless of application, specific method of display, or means of communicating related physics-based data)… Such animations are useful in a range of applications including… robotic motion planning…”)

Regarding claim 17: The method of claim 1, Tonge teaches “wherein the simulation of the multibody systems is performed by the physics-based simulator for a virtual reality application.” ([column 1, lines 19 – 31] “Physics-based “animations” and “simulations” (hereafter these terms are using interchangeably regardless of application, specific method of display, or means of communicating related physics-based data)… Such animations are useful in a range of applications including virtual reality…”)

Regarding claim 18: The method of claim 1, Tonge teaches “wherein the simulation of the multibody systems is performed by the physics-based simulator for an engineering design application.” ([column 1, lines 19 – 31] “Physics-based “animations” and “simulations” (hereafter these terms are using interchangeably regardless of application, specific method of display, or means of communicating related physics-based data)… Such animations are useful in a range of applications including… electronic/computer games…”)

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over 
Tonge et al., United States Patent Number 7,079,145 B2 (hereinafter ‘Tonge’) in view of
Naudet et al., United States Publication 2009/0228244 A1 (hereinafter ‘Naudet’) further in view of
Tournier, Maxime, et al. “Stable Constrained Dynamics.” ACM Transactions on Graphics, vol. 34, no. 4, 2015, pp. 1–10., doi:10.1145/2766969. 

Regarding claim 5: The method of claim 1, Tournier teaches “wherein a Schur complement method is used in the formulation of dynamic equations for the set of interfaces.” ([p.5, 3.3 Unilateral Constraints, 2nd paragraph] “The geometric stiffness can be set in the dynamic matrix in the exact same way as for bilateral constraints… When the dynamic matrix is easily invertible it is possible to compute the Schur complement in order to obtain an equivalent, but smaller Linear Complementarity Problem (LCP) that can be solved by various algorithms.”) Examiner notes: The Schur complement domain decomposition method permits the solution of large, sparse linear systems through a number of smaller system solves.

Regarding claim 6: The method of claim 1, Tournier teaches “further comprising using a Schur complement method in the formulation of dynamic equations for the set of interfaces, the using the Schur complement method in the formulation comprising:” ([p. 5, 3.3 Unilateral Constraints, 2nd paragraph] “The geometric stiffness can be set in the dynamic matrix in the exact same way as for bilateral constraints… When the dynamic matrix is easily invertible it is possible to compute the Schur complement in order to obtain an equivalent, but smaller Linear Complementarity Problem (LCP) that can be solved by various algorithms.”) 

Tournier does not appear to explicitly disclose
computing the effective mass at each interface of the set of interfaces by forming the inverse effective mass of each of the plurality of subsystems; and
solving for the at least one interface impulse

However, Naudet teaches “computing the effective mass at each interface of the set of interfaces by forming the inverse effective mass of each of the plurality of subsystems; and” ([¶0117] “In step 414, from the last dependent body onwards, i.e. where the recursion was reversed in step 412, the original backward recursive step performed in step 411 is continued and articulated mass matrix M* and the vector D are calculated.”)  
Naudet teaches “solving for the at least one interface impulse.” ([¶0121] “The method of using the equations of motion of a constrained mechanical system, such as e.g. a multi-body system essentially differs from the method as descried in second aspect of the present invention by the need for both a backward and forward recursive step to obtain the constraint matrices… when the last dependent body is met in order to solve the constraint…”)  

Naudet, Tonge and Tournier are analogous art because they are from the same field of endeavor, systems and methods for visualizing, simulating or predicting motion of mechanical systems comprising multiple bodies and a method and program for realistically animating the motion and interaction of rigid bodies in a display system and general approach to enforce constraints: soft constraints (stiffness), hard and compliant constraints (Lagrange multipliers), position-based dynamics and other specialized methods.
Before the effective filling date of the invention, it would have been obvious to a person ordinary skill in the art to have combined the using constraint-based simulation for implanting joints in articulated rigid bodies, and to enforce inextensibility in some direction of deformable objects as disclosed by Tournier by software implementing methods for simulating or predicting such motion and games which require simulation or prediction of multibody movements for realistic display purposes as disclosed by Naudet by applications within conventional display systems, as well as within recently proposed systems incorporating a hardware-based physics processing unit as disclosed by Tonge.
The suggestion/motivation for doing so would have been to determine or simulate motion of a multibody system as disclosed by Tourner [p. 8, 5. Conclusion and Future Work] “The importance of geometric stiffness for the dynamic simulation of stiff objects. This previously overlooked linear tensor only changes the stiffness matrix, and provides accurate first-order force approximations, with simple implementation which can be used in all elasticity-based and constraint-based implicit simulation methods.”
Therefore, it would have been obvious to combine Naudet and Tonge with Tournier for the benefit of a systems and methods for visualizing, simulating or predicting motion of mechanical systems comprising multiple bodies and a method and program for realistically animating the motion and interaction of rigid bodies in a display system and general approach to enforce constraints: soft constraints (stiffness), hard and compliant constraints (Lagrange multipliers), position-based dynamics and other specialized methods to obtain the invention as specified in Claim 6.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMA J MALIK whose telephone number is (571)272-7450.  The examiner can normally be reached on M-F 9:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASMA J MALIK/Examiner, Art Unit 2127                                                                                                                                                                                                        
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127